Case 1:15-cr-00252-PKC-RI\/|L Document 1088 Filed 11/26/18

Hughes l
Hubbard
&Reed l

November 26, 2018

The Honorable Pamela K. Chen

U.S. District Judge

U.S. District Court for the Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Pag€ l Of l Page|D #Z 17241

Hughes Hubbard & Reed LLP
Onc Battcry Park Plaza

Ncw York, New York 10004-1482
()fHCe:+l (212) 837-6000

Fax: +l (212) 422-4726
hughcshubbard.com

Marc A. Weinstein

Partncr

Direct Dial: +1 (212) 837-6460
Direct Fax: +l (212) 299-6460
marc.Weinstcin@hughcshubbard.com

Re: Um`tea' States v. Juan A'ngel Napout (1:15-cr-00252)

Dear Judge Chen:

We respectfully move to amend the September 4, 2018 Judgment as to Mr.
Napout (Dkt. 1008) to defer the date by Which Mr. Napout must pay the fine and forfeiture to
December 14, 2018 from the original date of November 27, 2018. At Mr. Napout’s sentencing,
the Court set November 27, 2018 as the date for payment of the fine and forfeiture (see 8/29/18
Tr. at 179-181, 187) With the understanding that Mr. Napout could seek to amend the judgment
for purposes of extending the payment date, particularly in light of the fact that the Court Would
subsequently set a restitution payment schedule. In the Court’s November 20, 2018 Restitution
Order, the Court ordered the parties to submit proposed restitution payment schedules by
December 4, 2018. Thus, We seek to extend the payment date for the fine and forfeiture to a date
sufficiently after the December 4 submissions so that the Court can ultimately set one final
payment schedule for all financial penalties. We ask that the Court amend this aspect of the
Judgment Without prejudice to seeking a further amendment based upon the December 4
submissions of the parties. I have discussed this request With AUSA Kristin Mace, Who has

consented to the request on behalf of the Government.

l§espe;ct?illy submitted,

Marc A. Weinstein

cc: All counsel of record via ECF

92844700_1

